            Case 2:20-cv-02653-JMY Document 5 Filed 06/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL W. PAULSON,                           :
    Plaintiff,                                :
                                              :       CIVIL ACTION
       v.                                     :
                                              :       NO. 20-2653
KEVIN F. KELLY, et al.                        :
     Defendants.                              :

                                              ORDER

       AND NOW, this 19th day of June, 2020, upon consideration of Michael W. Paulson’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Michael W. Paulson, #19004219, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of the George W. Hill Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Paulson’s

inmate account; or (b) the average monthly balance in Paulson’s inmate account for the six-

month period immediately preceding the filing of this case. The Warden or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Paulson’s inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Paulson’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
            Case 2:20-cv-02653-JMY Document 5 Filed 06/19/20 Page 2 of 2




       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Warden of the George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      Paulson’s Complaint is DISMISSED for failure to state a claim for the reasons

discussed in the Court’s Memorandum. Paulson’s claims against Kevin F. Kelly, Christopher J.

Dirosato, David M. Iannucci, and all Defendants in their official capacities are DISMISSED

WITH PREJUDICE. Paulson’s claims against Jeffrey J. Roney in his individual capacity

challenging the search of his phone and the revocation of his probation and related imprisonment

are DISMISSED WITHOUT PREJUDICE, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), as

barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal is without prejudice to

Paulson filing a new case only in the event his underlying parole revocation is reversed, vacated,

or otherwise invalidated. This dismissal also does not prevent Paulson from proceeding on a

petition for a writ of habeas corpus.

       6.      The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                              /s/ John Milton Younge
                                             JOHN MILTON YOUNGE, J.




                                                2
